       Case 2:20-cv-00135-RFB-NJK Document 18 Filed 04/23/20 Page 1 of 2



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARI( HILL PLLC
      3800 Howard Hughes Parkway, Suite 500
 3
      Las Vegas, NV 89169
 4    Tel: (702) 862-8300
      Fax: (702) 862-8400
 5    Email: jthompson@clarkhill.com
      Attorney for Defendant
 6    Equifax Information Services LLC
 7

 8                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEV ADA
 9
lO   CARMELLA S. LARKINS, an individual,                 )
                                                         ) Case No. 2:20-cv-00135-RFB-NJK
                                                         )
                                   Plaintiff,
                                                         ~
11                                                          ORDER GRANTING
                                                         ) JOINT  MOTION FOR EXTENSION OF
12   vs.
                                                         ) TIME FOR DEFENDANT EQUIFAX

                                                         ~
13   SANTANDER CONSUMER USA INC., a
                                                           INFORMATION SERVICES LLC TO
     Foreign Corporation; and EQUIFAX
                                                           FILE ANSWER
14                                                       )
     INFORMATION SERVICES LLC, a Foreign                 )
15   Limited-Liability Company,                          ) SECOND REQUEST

16                                    ~
                                   Defendants.

17   - - - - - - - - - - - - - - - - -~

18
             Defendant Equifax Information Services LLC ("Equifax") has requested an extension of
19
      time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
20
      no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
21

22    AGREED to by and among counsel, that Defendant Equifax Information Services LLC's time to

23    answer, move or otherwise respond to the Complaint in this action is extended from April 22,

24    2020 through and including May 22, 2020. Plaintiff and Equifax are actively engaged in
25
      settlement discussions. The additional time to respond to the Complaint will facilitate settlement
26
      discussions. This stipulation is filed in good faith and not intended to cause delay.
27

28



                  April 23, 2020
     Case 2:20-cv-00135-RFB-NJK Document 18 Filed 04/23/20 Page 2 of 2



 1          Respectfully submitted this 22nd day of April, 2020.
 2
                                                 CLARK. HILL PLLC
 3
                                                 By: Isl Jeremy J. Thompson
 4                                               Jeremy J. Thompson
                                                 Nevada Bar No. 12503
 5
                                                 3800 Howard Hughes Pkwy, Suite 500
 6                                               Las Vegas, NV 89169
                                                 Tel: (702) 862-8300
 7                                               Fax: (702) 862-8400
                                                 Email: jthompson@clarkhill.com
 8

 9
                                                 Attorneys for Defendant Equifax Information
                                                 Services LLC
10
                                                 No opposition
11
                                                  Isl Erik W. Fox, Esq.
12                                               Jamie S. Cogburn, Esq.
                                                 Nevada Bar No. 8409
13
                                                 Erik W. Fox, Esq.
14                                               Nevada Bar No. 8804
                                                 COGBURN LAW OFFICES
15                                               2508 St. Rose Parkway, Suite 330
                                                 Henderson, NV 89074
16
                                                 Phone: (702) 748-7777
17                                               FAX: (702) 966-3880
                                                 Email: jsc@cogburnlaw.com
18                                               Email: efox@cogburnlaw.com
19
                                                 Attorneys for Plaintiff
20
     IT IS SO ORDERED:
21

22
23   United States Magistrate Judge

24   DATED: - - - - - - -

25

26

27

28

                                                   -2-
